Citation Nr: 1235205	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  10-21 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to November 1991.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

As support for his claim for a higher (compensable) rating for his bilateral hearing loss, the Veteran testified at a videoconference hearing in March 2011 before the undersigned Veterans Law Judge of the Board.  The Veteran also submitted additional pertinent evidence during the hearing and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2011).

A review of his electronic ("Virtual VA") file reflects that, in a January 2012 rating decision, the RO granted service connection and a 10 percent rating for tinnitus, granted service connection and a noncompensable rating for hypertension, and denied service connection for sleep apnea.  Since he did not, in response, file a notice of disagreement (NOD) concerning these determinations, including as to the ratings and effective dates assigned for these disabilities that were determined to be service connected, these claims are not at issue in this appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal these "downstream" issues). 

A still additional claim of entitlement to service connection for other ear disorders (including recurrent ear infections and Eustachian tube dysfunction) has been raised by the record (see his VA Form 9), but has not been adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board also does not have jurisdiction over this still additional claim and is referring it to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

As for the claim that is presently before the Board for a higher (compensable) rating for the bilateral hearing loss, the Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.


REMAND

The Board first notes concerning this claim that the Veteran was scheduled for a VA compensation examination in December 2009 to reassess the severity of this disability, but he failed to report for the evaluation.  The consequences of failing to report for a VA compensation examination depend on whether the examination was scheduled in connection with an initial rating claim or a claim for an increase in an established rating.  An initial rating claim is considered to be an original compensation claim under 38 C.F.R. § 3.655(b), so when a Veteran fails to report for an examination, the claim shall be rated based on the existing evidence of record.  See Fenderson v. West, 12 Vet. App. 119, 125 (1999); Turk v. Peake, 21 Vet. App. 565, 568-70 (2008).  Conversely, as here, when a Veteran fails to report for an examination scheduled in connection with a claim for an increase in an established rating, the claim shall be summarily denied.  Id.

When a Veteran misses a scheduled VA examination, the Board must consider (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether he had good cause for missing the scheduled examination.  See 38 C.F.R. § 3.655(a); Turk, 21 Vet. App. at 569. 

The United States Court of Appeals for Veteran's Claims (Court/CAVC) has held that, upon a finding that a Veteran has not demonstrated good cause for failing to report for his scheduled VA examination, the Board should summarily deny the claim under 38 C.F.R. § 3.655 rather than adjudicate it on the merits.  Kyhn v. Shinseki, 24 Vet. App. 228 (2011).


In this particular case at hand, however, the Veteran testified at his March 2011 hearing before the Board that he had missed his VA compensation examination in December 2009 because he had an ear infection, and that his examination resultantly was rescheduled in 2010 to be performed at a facility in neighboring Memphis, Tennessee.  A review of the evidence of record reflects that he has been seen intermittently by VA audiologists and ear, nose, and throat (ENT) physicians for his hearing loss and other ear disorders, including ear infections and Eustachian tube dysfunction.  He was seen on an outpatient basis by a VA audiologist in January 2010.  It appears he is equating that outpatient visit with an actual VA compensation examination.  However, although his hearing was evaluated by VA during that visit, that outpatient consultation was not an actual VA compensation examination, and the report of it does not provide all of the necessary information to evaluate the severity of his hearing loss and determine whether he is entitled to a higher (compensable) rating for this disability.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  Thus, in light of his testimony that he had an ear infection at the time of his scheduled December 2009 VA compensation examination, so apparently good cause for not reporting for that evaluation, also the VA outpatient medical records showing treatment and evaluation of hearing loss and ear infections during the years since, and his apparently mistaken belief that he has attended a rescheduled VA compensation examination, the Board finds that his VA compensation examination should be rescheduled.

Moreover, he has testified that his hearing loss has worsened since even his 2010 VA outpatient audiology evaluation.  The Board therefore finds that, as the record does not adequately reveal the current status of his bilateral hearing loss, the rescheduling of this VA audiological examination for compensation purposes is needed to reassess the severity of his bilateral hearing loss, with a description by the examiner of the effects of this disability on the Veteran's occupation and 
day-to-day functioning.  See 38 U.S.C.A. § 5103A; Martinak v. Nicholson, 21 Vet. App. 447 (2007); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical 

evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, too, Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Further, upon review of the Veteran's electronic ("Virtual VA") file, the Board sees that additional VA medical evidence was obtained in January 2012, some of which is pertinent to his claim for a higher rating for his bilateral hearing loss, but which has not been reviewed by the RO in the context of this appeal and appropriately addressed a supplemental statement of the case (SSOC).  So this, too, must be done prior to appellate review of this claim.  38 C.F.R. §§ 19.31, 19.37.  The RO/AMC must also review the additional pertinent lay evidence the Veteran submitted directly to the Board during his March 2011 hearing.

As well, all additional evaluation or treatment records not presently in the file, if relevant, must be obtained and considered.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for hearing loss or other ear disorders, regardless of the specific diagnosis, since January 2012.  And with his authorization, obtain all identified records and associate them with the claims file for consideration in this appeal.  If the records identified are not in the custody of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are.  The Veteran also must be appropriately notified if unable to obtain any identified records.  See 38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, reschedule the Veteran's VA audiological examination for compensation purposes to reassess the severity of his bilateral hearing loss disability.

All necessary diagnostic testing and evaluation should be performed to determine the current severity of the hearing loss in each ear.  The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other histories.

*In particular, the examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing loss disability - including on his occupational functioning and in his daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 and Martinak, 21 Vet. App. at 455-56.  The Court held in Martinak that, in addition to dictating objective test results, an evaluating VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. 

The examiner must discuss the underlying medical rationale for all opinions provided, if necessary, citing to specific evidence in the file.

The Veteran is hereby advised that failure to report for this examination, without good cause, will result in the summary denial of his claim for a higher rating.  38 C.F.R. § 3.655(b), Kyhn, supra. 

3.  Then readjudicate this claim for a higher rating for the bilateral hearing loss in light of all additional evidence, including the records in the electronic ("Virtual VA") file and those submitted directly to the Board and obtained since the April 2010 statement of the case (SOC).  If a higher rating is not granted to the Veteran's satisfaction, send him and his representative a supplemental SOC (SSOC) and given them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



